Citation Nr: 0635554	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  98-00 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1994 to October 
1996.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 1997 rating action that denied service 
connection for asthma.

In March 1998, the veteran testified at a hearing before a 
hearing officer at the RO; a transcript of the hearing is of 
record.

By decisions of May 1999, June 2000, and August 2004, the 
Board remanded this case to the RO for further development of 
the evidence and for due process development.

For the reasons stated below, the appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  The VA will notify the appellant when 
further action is required.


REMAND

As noted above, in August 2004 the Board remanded this case 
to the RO for further development of the evidence and for due 
process development.  Although the RO attempted to furnish 
the veteran with the notices specified by the Board, it 
failed to send them to the correct address of record that she 
specified in February 2003, and instead sent them to her 
former addresses; as a result, all correspondence was 
returned to the RO by the Post Office as undeliverable and 
never received by the veteran.  In written argument dated in 
September 2006, the veteran's representative noted that the 
RO had failed to contact her at her correct address of 
record.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms thereof.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

Under the circumstances, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)) and due process 
of law require that this case be again remanded to the RO for 
compliance with the Board's August 2004 Remand.  
Specifically, all correspondence and notices must be sent to 
the veteran at her correct address of record, i.e., 5 
Clarendon Avenue, Apt. 3, Columbus, Ohio 43233.   

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the 
Columbus, Ohio VA Medical Center complete 
copies of all records of treatment and 
evaluation of the veteran for asthma from 
January 2006 to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder. 

2.  The RO should furnish the veteran and 
her representative notice of the duties 
to notify and assist imposed by the VCAA  
The letter should be sent to the 
veteran's correct address of record (5 
Clarendon Avenue, Apt. 3, Columbus, Ohio 
43233), and include a summary of the 
evidence currently of record that is 
pertinent to the claim currently on 
appeal, and specific notice as to the 
type of evidence necessary to 
substantiate it.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
request the veteran to provide sufficient 
information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to the 
issue on appeal that are not currently of 
record.  The RO should also invite her to 
submit all information and evidence 
pertinent to the claim that is in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  

The RO should also ensure that its notice 
to the appellant meets the requirements 
of the recent decision of the U.S. Court 
of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards the 5 
elements of a claim for service 
connection, as appropriate.

The RO's letter must also clearly explain 
to the veteran that she has a full 1-year 
period for response (although the VA may 
decide the claims within the 1-year 
period).  

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.   § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  Thereafter, the RO should arrange for 
the veteran to undergo a special VA 
respiratory examination by a specialist 
in pulmonary diseases for the purpose of 
ascertaining the nature, degree of 
severity, and etiology of any asthma 
found on examination.  The entire claims 
folder must be made available to and 
reviewed by the physician designated to 
examine the veteran, and the examination 
report should include discussion of her 
documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays, and pulmonary 
function tests reinterpreted in the 
manner outlined in the May 2000 VHA 
expert medical opinion) should be 
accomplished (with all findings/results 
made available to the requesting 
physician prior to the completion of his 
report), and all clinical findings should 
be reported in detail.  

The examiner should render an opinion for 
the record as to whether it is at least 
as likely as not (i.e, there is at least 
a 50 percent probability) that any 
respiratory disability found on 
examination, to include asthma, had its 
onset during the veteran's military 
service, or is otherwise causally related 
to any incident of service.  For any 
respiratory disability found to have 
existed prior to the veteran's military 
service, the physician should render 
opinions as to whether such disability 
increased in severity during service, and 
if so, whether such increase in 
disability was due to the natural 
progress of the condition.  If any pre-
existing respiratory disability is found 
to have increased in severity during 
service, the doctor should specifically 
address the matter of whether the 
underlying disability, as opposed to just 
the symptoms, worsened during service.

It is imperative that the examiner's 
opinions reflect consideration and 
specific discussion of all pertinent 
medical evidence and events reflected in 
the record, to include the veteran's 
service medical records.  In this regard, 
he should specifically address the March 
1998 medical opinion of J. Dunan, M.D., 
that the veteran's asthma had been made 
worse by exposure to fumes and paint 
during military service, and comply with 
the observations outlined in the May 2000 
VHA expert medical opinion.            

The physician should set forth all 
clinical findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO should 
obtain and associate with the record a 
copy of any notice of the date and time 
of the examination sent to her by the 
pertinent VA medical facility.  
  
6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet App. at 271.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include, as 
appropriate, the provisions of 38 C.F.R. 
§ 3.655(a), (b) (2006).  

8.  If the benefit sought on appeal 
remains denied, the RO should furnish the 
veteran and her representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West,    12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. Judge Flowers
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


